Order entered October 24, 2012




                                              In The
                                  (ourt of ppeat
                          fittj Itrirt of !tcxa at afta
                                     No. 05-11-01119-CV

                           LEN CRITCHER, ET AL., Appellants

                                               V.

                 BOARDWALK MOTOR CARS, LTD., ET AL., Appellees

                      On Appeal from the 296
                                          th
                                              Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 296-982-07

                                          ORDER

       The Court has before it appellees’ October 22, 2012 unopposed second motion for

extension of time to file appellees’ brief.   The Court GRANTS the motion and ORDERS

appellees to file their brief by November 26, 2012. No further extensions will be granted absent

a showing of exceptional circumstances.


                                                    4k.1at
                                                       MOLLY
                                                               FOANCTS